Exhibit 10.1

 

[SECOND] AMENDMENT TO

[SECOND] [AMENDED AND RESTATED] EMPLOYMENT AGREEMENT

 

THIS [SECOND] AMENDMENT TO [SECOND] [AMENDED AND RESTATED] EMPLOYMENT AGREEMENT
(this “[Second] Amendment”) is entered into as of November 3, 2011 by and
between AMAG PHARMACEUTICALS, INC., a Delaware corporation with offices at 100
Hayden Avenue, Lexington, MA  02421 (the “Company”), and [Name], of [Address]
the (“Employee” or “you”).

 

WHEREAS, the Company and the Employee are parties to that certain [Second]
[Amended and Restated] Employment Agreement, dated as of [Date], [which was
amended by the Amendment to Employment Agreement dated February 1, 2011] (as
amended, the “Employment Agreement”);

 

WHEREAS, the Company and the Employee wish to further amend the Employment
Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, concerning the timing of the execution of a release and payments made
in connection with a separation of service;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.             Amendment to Section 5(b).  Section 5(b) of the Employment
Agreement is hereby amended and the following sentence is added after the last
sentence of Section 5(b):

 

“Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(b) constitute non-qualified deferred
compensation subject to Section 409A and the sixty (60) day period in which you
must execute the release begins in one calendar year and ends in another, the
payments and benefits provided for in this Section 5(b) shall commence, be made
or become effective in the later calendar year.”

 

2.             Amendment to Section 5(c).  Section 5(c) of the Employment
Agreement is hereby amended and the following sentence is added after the last
sentence of Section 5(c):

 

“Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(c) constitute non-qualified deferred
compensation subject to Section 409A and the sixty (60) day period in which you
must execute the release begins in one calendar year and ends in another, the
payments and benefits provided for in this Section 5(b) shall commence, be made
or become effective in the later calendar year.”

 

3.             Continuation of Employment Agreement.  Except as specifically
amended by this [Second] Amendment, the Employment Agreement shall remain in
full force and effect and is hereby ratified and affirmed in all respects.

 

--------------------------------------------------------------------------------


 

4.             Choice of Law; Jurisdiction.  This [Second] Amendment shall be
deemed to be a contract made under the laws of the Commonwealth of
Massachusetts, and the validity, interpretation and performance of this [Second]
Amendment shall be governed by, and construed in accordance with, the laws of
Massachusetts, without regard to conflict of law principles.

 

5.             Counterparts.  This [Second] Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this [Second] Amendment to
Employment Agreement as of the day and year first set forth above.

 

 

 

COMPANY:

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

Joseph L. Farmer

 

Title:

General Counsel and Senior Vice President of Legal Affairs

 

 

 

EMPLOYEE:

 

 

 

 

 

By:

 

 

Name:

[Name]

 

--------------------------------------------------------------------------------